DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1, 2, 4-13, and 15-21 are pending in the application.  Claims 3 and 14 have been cancelled.
Amendments to the claims 1, 2, 4, 5, and 12, filed on 3 January 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 3 January 2022, regarding the 35 U.S.C. §112 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Allowable Subject Matter
Claims 1, 2, 4-13, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Floyd et al. (US 2014/0353455 A1):  The indicated prior art, while providing for --a glass ceramic sheet connection system--; does not provide any disclosure or teachings for a person to have made --a plurality of connection elements of a height less than or equal to 10 cm, each of said connection elements including a cavity a lower surface of each of the connection elements, each of the connection elements including a at least one part that is a magnet or a magnetizable part capable of being attracted by a magnet, and wherein the connection elements are located on a lower face of a glass ceramic sheet-- {instant claim 1} or --the glass ceramic sheet is a monolithic sheet having a thickness of less than 15 mm, an expansion coefficient of less than 30x10-7 K-1 between 20°C and 400°C, and a surface area of greater than or equal to 0.7 m2-- {instant claim 15}.  (In the instant case, the allowable subject matter pertains to "a plurality of connection elements of a height less than or equal to 10 cm, each of said connection elements including a cavity a lower surface of each of the connection elements, each of the connection elements including a at least one part that is a magnet or a magnetizable part capable of being attracted by a magnet, and wherein the connection elements are located on a lower face of a glass ceramic sheet" {instant claim 1} and "the glass ceramic sheet is a monolithic sheet having a thickness of less than 15 mm, an expansion coefficient of less than 30x10-7 K-1 between 20°C and 400°C, and a surface area of greater than or equal to 0.7 m2" {instant claim 15}.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Floyd with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Floyd in such a way as to meet the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For 

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781